DETAILED ACTION
This office action is in response to the application filed on 2/22/2021.  Claim(s) 1-20 is/are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 2/22/2021 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto. 
Priority/Benefit
Applicant’s benefit claim is hereby acknowledged as a continuation of application 16/582,037 filed 09/25/2019 now US Patent 10,931,704 which is a continuation of application 15/155,745 filed 05/16/2016 now US Patent 10,491,620 which is a continuation of application 14/702,668 filed 05/01/2015 now US Patent 9,372,994 which has provisional applications 62/091,477 filed 12/13/2014 and 62/091,478 filed 12/13/2014, which papers have been placed of record in the file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to:  
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 1-20 is/are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent 9,372,994, claims 1-20 of US Patent 10,491,620, claims 1-20 of US Patent 10,931,704, claims 1-20 of US Patent 9,641,547, claims 1-20 of US Patent 10,230,753, claims 1-20 of US Patent 10,560,474, claims 1-20 of US Patent 11,140,192 and claims 1-20 of application 17/493,592 filed 10/4/2021.  
	With regard to claims 1-20 of US Patent 9,372,994, claims 1-20 of US Patent 10,491,620, and US Patent 10,931,704 the instant claims, being a broader child case of the parent, anticipate each of the corresponding claims in the parent case.	With regard to claims 1-20 of US Patent 9,641,547, claims 1-20 of US Patent 10,230,753, claims 1-20 of US Patent 10,560,474, claims 1-20 of US Patent 11,140,192 and claims 1-20 of application 17/493,592 filed 10/4/2021, the claims are substantially similar, but the instant claims do not teach a correlating step.  	Accordingly, the instant claims do not but in related art, Gladstone et al. (US 2015/0074579 A1) ¶ 12-13, 17, 44-47, teaches weights are correlated to mappings of IP addresses and domain names based on the surjective and non-surjective nature of the mappings.  	At the time of the applicants’ earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of the instant claims and Gladstone, to modify the IP/DNS mapping system of the instant claims to include the IP/DNS entity security map weighting system of Gladstone.  The motivation to do so constitutes applying a known technique (i.e., IP/DNS mapping system) to known devices and/or methods IP/DNS entity security map weighting system ready for improvement to yield predictable results.


Examiner’s Note – Allowable Subject Matter
Claims 1-20 are allowable over the prior art.  The closest prior art is Eggleston el al. (US 2013/0204997 A1).  Eggleston, ¶ 23, 33-35, 44-47 teaches that a mapping module is able to determine multiple domain names associated with an entity.  	Eggleston does not teach, “assigning, by the one or more processors: a first weight to an IP address of the identified one or more IP addresses pointed to by a first number of the one or more variations of at least one domain name, and a second weight to an IP address of the identified one or more IP pointed to by a second number of the one or more variations of at least one domain name; where the first weight is greater than the second weight, and where the first number is greater than the second number”.
	In parent applications to the instant application, the record makes clear the differences between the cited claim limitation and Gladstone et al. (US 2015/0074579 A1) in attempting to teach these limitations. 
	Nguyen et al. (US 2016/0065597 A1) Fig. 5 and associated text teaches a method to determine the reputation of domain names, but does not teach a weighting for the domain names as currently claimed.
	Tsai et al. (US 2013/0268675 A1) Fig. 1 and ¶ 30-33 teaches a tracing weight associated with domain names that have a high degree of trace route stability and has nothing to do with variations in the domain name related to a single domain name.
	Hence, while various art tangentially discusses aspects of the claimed invention none of the prior individually or in reasonable combination discloses the claimed invention.

Conclusion
	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: See PTO-892.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507 and can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/STEPHEN T GUNDRY/Examiner, Art Unit 2435